Title: Wilson Cary Nicholas to Thomas Jefferson, 27 March 1819
From: Nicholas, Wilson Cary,Brockenbrough, Arthur S.
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond March 27th 19.
          
          This letter will be delivered to you by Mr Arthur Brockenbrough, who I anxiously hope you will be able to employ on some terms or other, I wish it most on your account, as I am sure he wou’d save you much trouble & vexation. I enclose two notes which you will be so good as to endorse & return to me by the mail.
          
            I am Dear Sir most respectfully & sincerely yours
            W. C. Nicholas
          
        